FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofJanuary 2013 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued asCompany announcements in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Exhibit No. 1 Director/PDMR Shareholding Exhibit No. 1 ﻿ NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS IN ACCORDANCE WITH DTR 3.1.4R AND DTR 3.1.2R 1. Name of the issuer - The Royal Bank of Scotland Group plc 2. Name of person discharging managerial responsibilities/director Christopher Paul Sullivan 3. Indicate whether the notification is in respect of a holding of the person referred to in 2 above or in respect of a non-beneficial interest In respect of a holding of the person referred to in 2 4. Description of shares (including class), debentures or derivatives or financial instruments relating to shares Ordinary shares of £1.00 5. Name of registered shareholder(s) and, if more than one, the number of shares held by each of them The Royal Bank of Scotland plc Trustee Account BAYE and Profit Sharing 6. State the nature of the transaction Participation in The Royal Bank of Scotland Group plc Share Incentive Plan 7. Number of shares, debentures or financial instruments relating to shares acquired 37 8. Price per share or value of transaction £3.35800 9. Date and place of transaction 7 January 2013 10. Date issuer informed of transaction 7 January 2013 11. Name of contact and telephone number for queries Aileen Taylor, Group Secretary 0 Name and signature of duly authorised officer of issuer responsible for making notification Aileen Taylor, Group Secretary Date of notification 8 January 2013 Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
